  Exhibit 10.1


 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
Shri Parikh (“You” or “you”) and SANUWAVE Health, Inc. (the “Company”)
(collectively, the “Parties”) have agreed to enter into this Separation
Agreement and General Release (the “Agreement”) as of May 14 , 2020 (the
“Effective Date”) on the following terms:
 
Your employment with the Company shall terminate effective June 30, 2020 or such
earlier date as mutually agreed by you and the Company (the “Separation Date”).
 
To bring a smooth closure to your relationship with the Company, and to resolve
all disputes between the Parties, the Company is offering you severance benefits
in exchange for a general release of claims.
 
Accordingly, you and the Company incorporate the above recitals into this
Agreement, and agree as follows:
 
1. Your employment with the Company shall terminate effective on the Separation
Date. Until the Separation Date, you shall continue to receive your base salary,
less all relevant taxes and withholdings, which shall be paid in accordance with
the Company’s normal payroll procedures, as well as be entitled to continue to
participate in the Company’s group medical plans. The Company’s website will
continue to reflect that you are the President of the Company until the
Effective Date. For the period between the Effective Date and the Separation
Date, (i) any substantive communications regarding the Company’s business that
you have with Company contacts (including customers, potential customers,
employees, board members, advisors and investors) shall require pre-approval by
the Company’s Chief Executive Officer or Chief Financial Officer, and (ii) you
shall have no authority to act on behalf of or otherwise bind the Company in any
manner.
 
2. Subject to your compliance with your promises and agreements contained in
this Agreement, and provided you do not revoke this Agreement, the Company
agrees to pay you the gross sum of One Hundred Fifty Thousand Dollars ($150,000)
as severance pay (“Severance Pay”), within 7 days after the Separation Date and
you have signed the attached Addendum No. 1 and provided you have taken no
action after the Effective Date that would constitute a material breach of any
of the provisions of this Agreement. The Company shall withhold from the
Severance Pay any amount required to satisfy applicable withholding
requirements, and shall report the payment of the Severance Pay to the
appropriate taxing authorities, all as required by applicable federal, state or
local law. The Company makes no representation to you regarding the taxability
of the Severance Pay. You agree that you are responsible for and will pay all
taxes you owe on the Severance Pay.
 
3. The Parties shall enter into an advisor agreement (the “Advisor Agreement”)
in a form provided by the Company and reasonably acceptable to you on or prior
to the Separation Date pursuant to which you shall become an advisor to the
Company (with no break in service from your transition from an employee of the
Company to an advisor). The Advisor Agreement shall have an initial term of one
year and shall be renewable, yearly, by mutual agreement of you and the Company.
This Agreement shall also expressly amend the existing Amended and Restated 2006
Stock Incentive Plan of Sanuwave Health, Inc. Agreements dated November 23, 2018
and May 31, 2018, between Company and You, and subsection (c) of section 4 in
each of these agreement shall be deleted in its entirety and replaced with the
following:
 
“90 days following the date of termination of the Advisor Agreement between
Optionee and Company”
 
4. In exchange for the consideration provided in this Agreement, you and your
heirs, executors, representatives, administrators, agents, and assigns
(collectively, the “Releasors”) irrevocably and unconditionally fully and
forever waive, release, and discharge the Company, including parents,
subsidiaries, affiliates, predecessors, successors, and assigns, and each of its
and their respective officers, directors, employees, in their corporate and
individual capacities (collectively, the “Released Parties”), from any and all
claims, demands, actions, causes of actions, judgments, rights, fees, damages,
debts, obligations, liabilities, and expenses (inclusive of attorneys' fees) of
any kind whatsoever, whether known or unknown (collectively, “Released Claims”),
that you may have or have ever had against the Released Parties, or any of them,
arising out of, or in any way related to the your hire, benefits, employment,
termination, or separation from employment with the Company by reason of any
actual or alleged act, omission, transaction, practice, conduct, occurrence, or
other matter from the beginning of time up to and including the date of your
execution of this Agreement, including but not limited to:
 
(i) any and all claims under Title VII of the Civil Rights Act of 1964 (Title
VII), the Americans with Disabilities Act (ADA), the Family and Medical Leave
Act (FMLA) (regarding existing but not prospective claims), the Fair Labor
Standards Act (FLSA), the Equal Pay Act, the Employee Retirement Income Security
Act (ERISA) (regarding unvested benefits), the Civil Rights Act of 1991, Section
1981 of U.S.C. Title 42, the Fair Credit Reporting Act (FCRA), the Worker
Adjustment and Retraining Notification (WARN) Act, the National Labor Relations
Act (NLRA), the Age Discrimination in Employment Act (ADEA), the Uniform
Services Employment and Reemployment Rights Act (USERRA), the Genetic
Information Nondiscrimination Act (GINA), the Immigration Reform and Control Act
(IRCA), the Georgia Equal Pay Act (GEPA), the Georgia Prohibition of Age
Discrimination in Employment Act and the Georgia Discriminatory Wage Practices
Based on Sex Act, all including any amendments and their respective implementing
regulations, and any other federal, state, local, or foreign law (statutory,
regulatory, or otherwise) that may be legally waived and released; however, the
identification of specific statutes is for purposes of example only, and the
omission of any specific statute or law shall not limit the scope of this
general release in any manner;
 
 

 
 
(ii) any and all claims arising under tort, contract, and quasi-contract law,
including but not limited to claims of breach of an express or implied contract,
wrongful or retaliatory discharge, fraud, defamation, negligent or intentional
infliction of emotional distress, tortious interference with a contract or
prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy, false
imprisonment, nonphysical injury, personal injury or sickness, or any other
harm;
 
(iii) any and all claims for compensation of any type whatsoever, including but
not limited to claims for wages, salary, bonuses, commissions, incentive
compensation, vacation, sick pay, and severance that may be legally waived and
released; and
 
(iv) any and all claims for monetary or equitable relief, including but not
limited to attorneys' fees, back pay, front pay, reinstatement, experts' fees,
medical fees or expenses, costs and disbursements, punitive damages, liquidated
damages, and penalties.
 
5. You acknowledge that you are waiving and releasing any rights you may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary. You acknowledge that the
consideration given for this waiver and release is in addition to anything of
value to which you were already entitled. You further acknowledge that you have
been advised by this writing that: (a) you should consult with an attorney prior
to executing this Agreement; (b) you have twenty-one (21) days within which to
consider this Agreement; (c) you have seven (7) days following your execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes you from challenging or seeking a determination
in good faith of the validity of this waiver under the ADEA, nor does it impose
any condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event you sign this Agreement and returns it
to the Company in less than the 21-day period identified above, you hereby
acknowledges that you have freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. You acknowledge and understand
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
effective date. The Parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.
 
6. You represent that you have not initiated, filed, or caused to be filed and
agree not to initiate, file, or cause to be filed, or otherwise pursue any
Released Claims against any of the Released Parties.
 
7. You also agree that this Agreement, and each of its terms, including the
negotiations leading up to it, are confidential and you will not discuss the
Agreement, or any of its terms or the negotiations leading up to it, with anyone
except your attorney, spouse, or tax advisors without the Company’s prior
written consent.
 
8. Each Party agrees that neither Party will make or publish, either orally or
in writing, any disparaging statement regarding the other Party. This includes
any and all disparagements of the Company, its business or products, any of its
guests, vendors, employees, officers, directors, or customers, or in any way
wrongfully impeding or interfering with the Company’s customer relationships.
 
9. Except for operation of a mobile health services company, which may use
certain Company products and related product information, all of which shall be
expressly permitted by Company, You agree that you remain bound by your promises
and obligations under the Company’s Confidentiality and Non-Compete Agreement
that you signed at the start of your employment with the Company and which is
attached hereto. Except as noted above, You acknowledge and agree that the
Company’s obligations to provide the Severance Pay are subject to your continued
compliance with your obligations under the Confidentiality and Non-Compete
Agreement. For the purposes of compliance with the Confidentiality and
Non-Compete Agreement, the Parties agree that “Business” shall mean
Extracorporeal Shock Wave Technology (ESW), ultrasound and electro-stimulation
to help the human body heal.
 
10. Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement prohibits you from exercising protected rights, including rights under
the National Labor Relations Act, to file a charge with the Equal Employment
Opportunity Commission, or to report possible violations of law or participate
in an investigation by any federal, state or local government agency or
commission such as the National Labor Relations Board, the Department of Labor,
OSHA, the Department of Justice or the SEC. You do, however, waive any right to
receive any monetary award or benefit resulting from such a charge, report, or
investigation related to Released Claims, except that you may receive and fully
retain a monetary award from a government-administered whistleblower award
program. You and the Company further acknowledge and agree that this Agreement
shall not be construed as a waiver of any rights that are not subject to waiver
by private agreement or otherwise cannot be waived as a matter of law. You also
acknowledge that you have been advised that under 18 U.S.C. § 1833(b):
 
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that—(A) is
made—(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”
 
 

 
 
Accordingly, notwithstanding anything to the contrary in this Agreement, you
understand that you have the right to disclose in confidence trade secrets to
federal, state, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. You
understand that you also have the right to disclose trade secrets in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal and protected from public disclosure. You understand and acknowledge that
nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b).
 
11. The Parties agree that any communications regarding your status as an
employee or officer of the Company shall be consistent with a script to be
mutually agreed between you and the Company’s Chief Executive Officer.
 
12. As a material inducement to the Company to enter into this Agreement, you
hereby acknowledge and agree that the Company has no obligation to consider you
for employment or to hire or employ you in any capacity at any time now or in
the future and you hereby agree to forever waive any claim of right and/or
entitlement to such employment or reemployment.
 
13. You further acknowledge that this Agreement, the Confidentiality and
Non-Compete Agreement and the Amended and Restated 2006 Stock Incentive Plan of
Sanuwave Health, Inc. Agreements dated November 23, 2018 and May 31, 2018
between Company and You, represent the entire agreement and understanding
between the Parties regarding its subject matter, supersedes and replaces any
and all prior agreements and understandings regarding its subject matter, and
shall not be modified in any way except in writing executed by the you and the
Chief Executive Officer of the Company; provided, however, that if the Company
is in breach of this Agreement for failing to timely pay the Severance Pay and
you have signed the attached Addendum No. 1 on or following the Separation Date
and have taken no action after the Agreement Effective Date that would
constitute a material breach of any of the provisions of this Agreement, you
shall be entitled to seek recovery of any amounts that you would otherwise be
entitled to pursuant to that certain Offer Letter entered into between you and
the Company dated April 11, 2018. This Agreement shall be governed by the laws
of the State of Georgia, without giving effect to provisions governing the
choice of law. You also agree that if any term or portion of this Agreement is
found to be unenforceable under applicable law, such finding shall not
invalidate the whole Agreement, but the Agreement shall be construed as not
containing the particular term or portion held to be invalid and the rights and
obligations of the parties shall be construed and enforced accordingly. This
Agreement is severable.
 
14. You understand and agree that this Agreement is not an admission of guilt or
wrongdoing by the Company or you and that neither the Company nor you believes
or admits that it/you has done anything wrong.
 
15. You agree to return to the Company, or have already returned to the Company,
any and all files or other property of the Company (including, but not limited
to, all Company documents, including, without limitation, financial documents,
personnel records, marketing and business plans, actual or prospective client
lists; computers, laptops, smartphones or other telephones, company-issued
electronic devices, identification and security cards, keys, contracts, office
equipment and supplies, records, computer discs, emails and other electronic
files) without retaining any copies.
 
16. Except as provided in this Agreement you will not receive any benefits or
compensation from the Company. You acknowledge that you are not entitled to any
benefits or compensation from the Company which you have not already received
except as provided in this Agreement. You also acknowledge that you are not
aware of any injury you have suffered at work for which you have not already
submitted a claim.
 
17. The Parties agree that any and all disputes arising out of the terms of this
Agreement, their interpretation, and any of the matters herein released, shall
be subject to binding arbitration in Gwinnett County, Georgia before the
American Arbitration Association under its Employment Dispute Resolution Rules,
or by a judge to be mutually agreed upon. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. You expressly
acknowledge that you are waiving any right to a jury trial for any and all
claims covered by this Agreement.
 
18. All the terms and provisions of this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto. You may not assign any of your rights or obligations under
this Agreement without the Company’s prior written consent.
 
19. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned.
 
20. Prior to execution of this Agreement, you were advised to seek counsel from
advisors and attorneys of your own selection regarding the matters contemplated
by this Agreement, including any tax matters relating thereto. You acknowledge
that you have been afforded every opportunity to and have read this Agreement,
are fully aware of its contents and legal effect after consulting with counsel,
and have chosen to enter into this Agreement freely, without coercion, and based
on your own judgment. You further represent that in entering into this
Agreement, you are not relying on any statements or representations made by the
Company, its affiliates or, where applicable, any of their respective directors,
officers, employees or agents that are not expressly set forth herein, and that
you are relying only upon your own judgment and any advice provided by your
attorney.
 
 

 
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 
 
By: /s/ Shri Parikh                                    

 
Name: Shri Parikh
 
Date of Signature: May 15, 2020             

 
 
By: /s/ Kevin A. Richardson II                 
 
Name: Kevin A. Richardson II
 
Title: Chief Executive Officer at SANUWAVE Health, Inc.
 
 
Date of Signature: May 15, 2020             

 
 
 

 
 
ADDENDUM NO. 1 TO SEPARATION AGREEMENT AND GENERAL RELEASE
 
 
 
By executing this Acknowledgment, and in exchange for the Severance Pay, I
understand and agree that all the terms of the preceding Separation Agreement
and General Release are effective as of the date set forth below.
 
Date:    ___________________________
By: ______________________________
 
Name: Shri Parikh

 
 
 
